                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

ALICE RADEN and BOBBIE                       Case No.: 4:16-cv-12808
MOORE, individually and on behalf of
the settlement classes,                      Hon. Linda V. Parker

                    Plaintiffs,

       v.

MARTHA STEWART LIVING
OMNIMEDIA, INC., a Delaware
corporation, and MEREDITH
CORPORATION, an Iowa corporation.

                    Defendants.

                       FINAL JUDGMENT AND
                ORDER OF DISMISSAL WITH PREJUDICE

      This matter comes before the Court on Plaintiffs’ Motion for Attorneys’

Fees, Expenses, and Incentive Awards (ECF No. 50) and Plaintiffs’ Motion for

Final Approval of Class Action Settlement (ECF No. 52) between Plaintiffs Alice

Raden and Bobbie Moore (“Plaintiffs”), individually and as Class Representatives,

and Defendants Martha Stewart Living Omnimedia, Inc. (“MSLO”) and Meredith

Corporation (“Meredith”) (together, “Defendants”) (collectively, the “Parties”).

The Court having duly considered the arguments and authorities presented by the

Parties and their counsel at the Final Approval Hearing held on July 31, 2019, and

the record in the Action, and good cause appearing, it is hereby ORDERED,

ADJUDGED, and DECREED THAT:

                                         1
      1.     Terms and phrases in this Final Judgment shall have the same

meaning as ascribed to them in the Parties’ Class Action Settlement Agreement

(“Settlement Agreement”). (ECF No. 46-2.)

      2.     This Court has personal jurisdiction over the Parties and all Direct

Purchaser Settlement Class Members and Indirect Purchaser Settlement Class

Members, and subject matter jurisdiction to approve the Settlement Agreement,

including all exhibits thereto.

      3.     The Court confirms certification, for purposes of settlement only, of

the Direct Purchaser Settlement Class and Indirect Purchaser Settlement Class (the

“Settlement Classes”) pursuant to Federal Rule of Civil Procedure 23(b)(3),

defined as follows:

      Direct Purchaser Settlement Class: All persons with Michigan Street

      addresses who were subscribers to Martha Stewart Living magazine or

      Martha Stewart Weddings magazine between July 31, 2010 and July 31, 2016

      and who purchased their subscriptions directly from Martha Stewart or

      Meredith.



      Indirect Purchaser Settlement Class: All persons with Michigan Street

      addresses who were subscribers to Martha Stewart Living magazine or

      Martha Stewart Weddings magazine between July 31, 2010 and July 31, 2016



                                          2
      and who purchased their subscriptions from a third party.

(See ECF No. 48 at 2–3.)

      4.     The notice provided to the Settlement Classes pursuant to the

Settlement Agreement (see ECF Nos. 46-2, 52-4) and order granting Preliminary

Approval (ECF No. 48)––including direct notice to the Settlement Classes via

email and U.S. mail, based on the comprehensive Settlement Class List provided

by Meredith, and the creation of the Settlement Website

(www.MSLmagazinesettlement.com)––constituted the best practicable notice

under the circumstances; was reasonably calculated to apprise the Settlement

Classes of the pendency of the Action, their right to object to or exclude

themselves from the Settlement Agreement, and their right to appear at the Final

Approval Hearing; constituted due, adequate, and sufficient notice to all persons

entitled to receive notice; and fully complied with all applicable requirements of

the Federal Rules of Civil Procedure, the Due Process Clause of the United States

Constitution, and the rules of the Court.

      5.     No Direct Purchaser Settlement Class Member or Indirect Purchaser

Settlement Class Member has objected to any of the terms of the Settlement

Agreement and only eight individuals—Jacqueline Conry, Debora Hoeve, Amela

Nukic, Aditi Ram Prasad, Giovanna Roncone, Susan Savage, Theresa Stone, and

Joann Van Every—submitted timely requests for exclusion.



                                            3
       6.     Rule 23(e) of the Federal Rules of Civil Procedure set forth the

procedures for the settlement of class actions. Pursuant to the rule, the court’s role

is to determine whether the proposed settlement is “fair, reasonable, and adequate.”

Fed. R. Civ. P. 23(e)(2). In making this determination, the court considers whether

the interests of the class as a whole are better served if the litigation is settled

rather than pursued.” In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 522

(E.D. Mich. 2003). As one judge in this District has observed:

       “In assessing the settlement, the Court must determine ‘whether

       it falls within the range of reasonableness, not whether it is the

       most favorable possible result in the litigation.” ’ In re Domestic

       Air Transp. Antitrust Litig., 148 F.R.D. 297, 319 (N.D. Ga. 1993)

       (quoting Fisher Bros. v. Cambridge-Lee Indus., 630 F. Supp.

       482, 489 (E.D. Pa. 1985)). An appropriate range of

       reasonableness “recognizes the uncertainties of law and fact in

       any particular case and the concomitant risks and costs

       necessarily inherent in taking any litigation to completion.”

       Frank v. Eastman Kodak Co., 228 F.R.D. 174, 186 (W.D.N.Y.

       2005) (quoting Newman v. Stein, 464 F.2d 689, 693 (2d Cir.

       1972)). Under this standard, “[a] just result is often no more than

       an    arbitrary    point    between       competing     notions    of



                                             4
      reasonableness.” In re Corrugated Container Antitrust Litig. (II),

      659 F.2d 1322, 1325 (5th Cir. 1981).

Intl. Union v. Ford Motor Co., No. 05-74730, 2006 WL 1984363, at *21 (E.D.

Mich. July 13, 2006), aff’d sub nom. UAW v. Gen. Motors Corp., 497 F.3d 615

(6th Cir. 2007).

      Courts in the Sixth Circuit find eight factors relevant in considering whether

a class action settlement is fair, adequate, and reasonable:

      “(1) the risk of fraud or collusion; (2) the complexity, expense

      and likely duration of the litigation; (3) the amount of discovery

      engaged in by the parties; (4) the likelihood of success on the

      merits; (5) the opinions of class counsel and class

      representatives; (6) the reaction of absent class members; and (7)

      the public interest.”

Moulton v. U.S. Steel Corp., 581 F.3d 344, 349 (6th Cir. 2009) (quoting UAW v.

Gen. Motors Corp., 497 F.3d at 631). “The district court enjoys wide discretion in

assessing the weight and applicability of these factors.” Granada Investments, Inc.

v. DWG Corp., 962 F.2d 1203, 1205-06 (6th Cir. 1992); see also Ford Motor Co.,

2006 WL 891151, at *14 (“The court may choose to consider only those factors

that are relevant to the settlement at hand and may weigh particular factors

according to the demands of the case.”).



                                           5
      In accordance with Rule 23, notice to a class certified under Rule 23(b)(3)

must be “the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.”

Fed. R. Civ. P. 23(c)(2)(B). The notice must inform class members of the

following:

      (i) the nature of the action; (ii) the definition of the class certified;

      (iii) the class claims, issues, or defenses; (iv) that a class member

      may enter an appearance through an attorney if the member so

      desires; (v) that the court will exclude from the class any member

      who requests exclusion; (vi) the time and manner for requesting

      exclusion; and (vii) the binding effect of a class judgment on

      members under Rule 23(c)(3).

Fed. R. Civ. P. 23.

      7.     The Court finds that Defendants properly and timely notified the

appropriate government officials of the Settlement Agreement, pursuant to the

Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has

reviewed the substance of Defendants’ notice and finds that it complied with all

applicable requirements of CAFA. Further, more than ninety (90) days have

elapsed since Defendants provided notice pursuant to CAFA and the Final

Approval Hearing.



                                             6
      8.     This Court now gives final approval to the Settlement Agreement, and

finds that the Settlement Agreement is fair, reasonable, adequate, and in the best

interests of the Direct Purchaser Settlement Class Members and Indirect Purchaser

Settlement Class Members. The settlement consideration provided under the

Settlement Agreement constitutes fair value given in exchange for the release of

the Released Claims against the Released Parties. The Court finds that the

consideration to be paid to the Direct Purchaser Settlement Class Members, along

with the prospective relief to be provided to the Direct Purchaser Settlement Class

Members and Indirect Purchaser Settlement Class Members, is reasonable, and in

their best interests, considering the total value of their claims compared to (i) the

disputed factual and legal circumstances of the Action, (ii) the affirmative defenses

asserted in the Action, and (iii) the potential risks and likelihood of success of

pursuing litigation on the merits. The complex legal and factual posture of this

case, the amount of informal discovery completed, and the fact that the Settlement

is the result of arm’s-length negotiations between the Parties support this finding.

The Court finds that these facts, in addition to the Court’s observations throughout

the litigation, demonstrate that there was no collusion present in the reaching of the

Settlement Agreement, implicit or otherwise.

      9.     The Court finds that the Class Representatives and Class Counsel

adequately represented the Settlement Classes for the purposes of litigating this



                                           7
matter and entering into and implementing the Settlement Agreement.

      10.    Accordingly, the Settlement is hereby finally approved in all respects,

and the Parties and their counsel are hereby directed to implement and

consummate the Settlement Agreement according to its terms and provisions. The

Settlement Agreement is hereby incorporated into this Final Judgment in full and

shall have the full force of an Order of this Court.

      11.    This Court hereby dismisses the Action (including all individual

claims and class claims presented thereby) on the merits and with prejudice,

without fees or costs to any Party except as provided for in this Order.

      12.    Upon the Effective Date of this Final Judgment, Plaintiffs and each

and every Direct Purchaser Settlement Class Member and Indirect Purchaser

Settlement Class Member who did not timely opt out of the Settlement Classes,

including such individuals’ respective present or past heirs, executors, estates,

administrators, predecessors, successors, assigns, parent companies, subsidiaries,

associates, affiliates, employers, employees, agents, consultants, independent

contractors, insurers, directors, managing directors, officers, partners, principals,

members, attorneys, accountants, financial and other advisors, underwriters,

shareholders, lenders, auditors, investment advisors, legal representatives,

successors in interest, assigns and companies, firms, trusts, and corporations shall

be deemed to have released Defendants Martha Stewart Living Omnimedia, Inc.



                                           8
and Meredith Corporation, as well as any and all of their respective present or past

heirs, executors, estates, administrators, predecessors, successors, assigns, parent

companies, subsidiaries, licensors, licensees, associates, affiliates, employers,

employees, agents, consultants, independent contractors, insurers, directors,

managing directors, officers, partners, principals, members, attorneys, accountants,

financial and other advisors, underwriters, shareholders, lenders, auditors,

investment advisors, legal representatives, successors in interest, assigns and

companies, firms, trusts, and corporations1 from any and all actual, potential, filed,

known or unknown, fixed or contingent, claimed or unclaimed, suspected or

unsuspected, claims, demands, liabilities, rights, causes of action, contracts or

agreements, extracontractual claims, damages, punitive, exemplary or multiplied

damages, expenses, costs, attorneys’ fees and or obligations (including “Unknown

Claims,” as defined in the Settlement Agreement), whether in law or in equity,

accrued or unaccrued, direct, individual or representative, of every nature and

description whatsoever, whether based on the PPPA or other federal, state, local,

statutory or common law or any other law, rule or regulation, against the Released

Parties, or any of them, arising out of any facts, transactions, events, matters,

occurrences, acts, disclosures, statements, representations, omissions or failures to


1
       This Settlement does not release any third party through which members of
the Indirect Purchaser Settlement Class purchased their Martha Stewart Living
magazine or Martha Stewart Weddings magazine subscriptions.

                                           9
act regarding the alleged disclosure of the Direct Purchaser Settlement Class

Members’ and Indirect Purchaser Settlement Class Members’ Michigan Subscriber

Information, including all claims that were brought or could have been brought in

the Action relating to the disclosure of such information belonging to any and all

Releasing Parties.2

      13.    Upon the Effective Date of this Final Judgment, the above release of

claims and the Settlement Agreement will be binding on, and will have res

judicata and preclusive effect in, all pending and future lawsuits or other

proceedings maintained by or on behalf of Plaintiffs and all other Releasing

Parties. All Direct Purchaser Settlement Class Members and Indirect Purchaser

Settlement Class Members are hereby permanently barred and enjoined from

filing, commencing, prosecuting, intervening in, or participating (as class members

or otherwise) in any lawsuit or other action in any jurisdiction based on or arising

out of any of the Released Claims.

      14.    The Court has also considered Plaintiffs’ Motion and supporting

declarations for attorneys’ fees to Class Counsel, (ECF No. 50), and finds that the

payment of $337,750 is reasonable in light of the multi-factor test used to evaluate

fee awards in the Sixth Circuit. See Ramey v. Cincinnati Enquirer, Inc., 508 F.2d



2
      Nothing herein is intended to release any claims any governmental agency or
governmental actor has against Defendants.

                                         10
1188, 1196 (6th Cir. 1974); Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir.

1996). This award includes Class Counsel’s unreimbursed litigation expenses. (See

ECF No. 50 at 11 n.2.)

        15.   The Court has also considered Plaintiffs’ Motion and supporting

declarations for incentive awards to the Class Representatives, Alice Raden and

Bobbie Moore. The Court finds that the payment of an incentive award in the

amount of $5,000 to Ms. Raden and an incentive award in the amount of $5,000 to

Ms. Moore, to compensate them for their efforts and commitment on behalf of the

Settlement Classes, is fair, reasonable, and justified under the circumstances of this

case.

        16.   All payments made to Direct Purchaser Settlement Class Members

pursuant to the Settlement Agreement that are not cashed within ninety (90) days

of issuance shall revert to the Michigan State Bar Foundation’s Access to Justice

Fund, which the Court approves as an appropriate cy pres recipient.

        17.   The Parties, without further approval from the Court, are hereby

permitted to agree to and adopt such amendments, modifications and expansions of

the Settlement Agreement and its implementing documents (including all exhibits

to the Settlement Agreement) so long as they are consistent in all material respects

with this Final Judgment and do not limit or impair the rights of the Settlement

Classes.



                                         11
      18.    Without affecting the finality of this Final Judgment for purposes of

appeal, the Court shall retain jurisdiction over all matters relating to administration,

consummation, enforcement, and interpretation of the Settlement Agreement and

this Final Judgment, and for any other necessary purpose.

      19.    This Court hereby directs entry of this Final Judgment pursuant to

Federal Rule of Civil Procedure 58 based upon the Court’s finding that there is no

just reason for delay of enforcement or appeal of this Final Judgment.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: August 2, 2019




                                          12
